The primary reason for allowance is that the prior art does not disclose: a sheet manufacturing apparatus of structure that includes a heater configured to heat a mixture of a binder and fiber produced by defibrating feedstock, the heater being a discrete removable unit and includes a storage that stores information (claim 1); a sheet manufacturing apparatus of structure claimed including a first path where a mixture is heated by a first heater while being conveyed and a second path where the mixture is heated by the second heater while being conveyed, wherein the first path and second path are selectable (claim 7). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.     



/MARK HALPERN/Primary Examiner, Art Unit 1748